 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT - ND. OF HY.
FILED
UNITED STATES DISTRICT COURT JAN 02 2020
NORTHERN DISTRICT OF NEW YORK
AT O'CLOCK
John M, Domurad, Clerk - Utica
LEA WOLVEN,
Plaintiff, Docket No. 5:19-cv-00871
(DNH/TWD)
v.
STIPULATION OF
TRAVELERS PROPERTY CASUALTY DISMISSAL
COMPANY OF AMERICA,
Defendant.

 

Plaintiff, LEA WOLVEN, by and through her attorneys of record, BOTTAR
LAW, PLLC, and Defendant, TRAVELERS PROPERTY CASUALTY COMPANY OF
AMERICA, by and through its attorneys, GERBER CIANO KELLY BRADY, LLP,
respectfully stipulate as follows:

IT IS HEREBY STIPULATED AND AGREED amongst the parties, by and
through their respective attorneys, that whereas no party hereto is an infant or
incompetent, that the within action is dismissed, with prejudice, thirty (30) days after
the filing of this Stipulation. Each party bears its own fees and costs.

Dated: Buffalo, New York
December 30 __, 2019

 

 

 

BOTTAR LAW, PLLC GERBER CIANO KELLY BRADY, LLP
By: _S/ Paul G. Lyons By: _S/ Daniel Gerber

Paul G. Lyons, Esq. Daniel Gerber, Esq.

1300 AXA Tower II 2400 Main Place Tower

120 Madison Street 350 Main Street Buffalo,

Syracuse, New York 13202 NY 14202

pel@bottarlaw.com dgerber@gerberciano.

   

Ol/0d/g000 Utica, NY
